Citation Nr: 0725118	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  99-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to July 1967.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from September 1998 and 
July 1999 rating decisions of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2004 the 
Board denied the veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  The veteran appealed 
that decision to the Court.  By a February 2007 memorandum 
decision, the Court vacated the Board's June 2004 decision 
and remanded the matters for development and readjudication 
consistent with the instructions in the memorandum decision.  
The Veterans Law Judge who issued the June 2004 Board 
decision is no longer with the Board, and the case has been 
reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In essence, the Board's June 2004 decision was vacated and 
remanded by the Court for two reasons.  The Court found that 
the VA medical opinion on which the Board relied was 
inadequate because it did not discuss a puretone threshold 
shift allegedly shown by a comparison of service entrance 
audiometry with separation audiometry.  [Significantly, it 
was not noted that entrance audiometry was under ASA 
standards and separation audiometry was under ISO standards, 
and that when entrance audiometry is converted to ISO 
standards for consistency (which was done in the Board's June 
2004 decision), a comparison of entrance and separation 
audiometry shows improvement of hearing during service.].  
The Court further found that the Board had failed to properly 
address the credibility of the veteran's accounts that he has 
had hearing loss and tinnitus constantly since his exposure 
to noise trauma in service.  It was also alleged that the 
provisions of the VCAA were not satisfied (Notably, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006) 
was issued after the Board's June 2004 decision) and that 
38 U.S.C.A. § 1154 was not properly considered.  The 
memorandum decision indicated that not all of the veteran's 
arguments were being addressed to preserve the opportunity 
for the veteran to argue the defects before the Board on 
readjudication.   

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should ensure that VCAA notice 
to the veteran is complete, in accordance 
with all governing laws and regulations, 
as well as interpretations by the Courts, 
including in Dingess, supra.  The veteran 
and his representative should have 
opportunity to respond, and the RO should 
arrange for any further development 
suggested by his response.

2.  The RO should arrange for the veteran 
to be examined by an otolaryngologist to 
determine the etiology of his bilateral 
hearing loss and tinnitus.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on examination of the 
veteran, consideration of his accounts 
(i.e., that he has noticed diminished 
hearing acuity and tinnitus ever since 
service), and review of the claims file, 
and with consideration of sound medical 
principles, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the veteran's hearing 
loss and tinnitus are etiologically 
related to his military service (and 
specifically to his exposure to combat 
noise trauma therein).  The examiner must 
explain the rationale for the opinions 
given; the explanation must specifically 
address (noting that 1964 service 
audiometry is presumed in ASA values, 
while 1967 audiometry is in ISO values) 
the significance of any puretone threshold 
shifts in service.  

3.  The RO should readjudicate the matters 
on appeal.  In readjudicating the matters 
the RO should review the memorandum 
decision by the Court and address all 
credibility issues raised.  The RO's 
readjudication should also specifically 
include consideration of the relaxed 
evidentiary standards afforded by 
38 U.S.C.A. § 1154(b).  If either claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the veteran and his 
representative the opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

